IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0228
                             Filed February 11, 2015

JASON E. JOHNSON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

       Appeal from the Iowa District Court for Woodbury County, Steven J.

Andreasen, Judge.



       An applicant appeals the district court’s dismissal of his application for

postconviction relief. AFFIRMED.



       Hannah M. Vellinga of Corbett, Anderson, Corbett, Vellinga & Irvin, L.L.P.,

Sioux City, for appellant.

       Thomas J. Miller, Attorney General, Katie Fiala, Assistant Attorney

General, Patrick Jennings, County Attorney, and Amy Klocke, James Loomis,

and Mark Campbell, Assistant County Attorneys, for appellee.



       Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                          2



MULLINS, P.J.

       Jason Johnson appeals the district court’s dismissal of his application for

postconviction relief (PCR), contending the district court incorrectly concluded

Johnson’s trial counsel was not ineffective for withdrawing his motion to suppress

prior to his guilty plea.    He also claims the district court should not have

summarily dismissed his claim that his plea was not knowing and voluntary.

Because we agree with the district court’s decision on both counts, we affirm the

court’s dismissal of Johnson’s PCR application.

I. Background Facts and Proceedings.

       The police pulled over Johnson’s vehicle on a report from a fellow law

enforcement officer that Johnson’s windshield was cracked impeding his vision.

See Iowa Code § 321.438(1) (2007) (“A person shall not drive a motor vehicle

equipped with a windshield, sidewings, or side or rear windows which do not

permit clear vision.”). Once Johnson stopped, he got out of the vehicle. The

officer ordered Johnson to get back into the car, but instead Johnson took off

running.    The officer was able to catch Johnson and apprehend him.

Methamphetamine was found on Johnson’s person, and a scale was found in

Johnson’s car. Johnson was charged with possession of a controlled substance

with the intent to deliver. See id. § 124.401(1)(c)(6).

       Johnson’s attorney initially filed a motion to suppress in the criminal case.

However, the motion was withdrawn, and Johnson pled guilty. Johnson’s appeal

following his conviction was dismissed as frivolous, and he filed this

postconviction-relief action alleging his attorney provided ineffective assistance
                                           3



on a number of grounds. The district court summarily rejected a number of those

grounds including the claim that Johnson’s guilty plea was not knowing and

voluntary. The court permitted the final claim—that counsel was ineffective in

withdrawing the motion to suppress—to proceed to a PCR trial. After hearing

from Johnson and the attorney that represented Johnson in the criminal case and

taking judicial notice of the criminal file, the court rejected this final claim, finding

counsel competently advised Johnson regarding the merits of the motion to

suppress and likelihood that the court would not grant it. Johnson appeals.

II. Scope and Standard of Review.

       We review a claim of ineffective assistance of counsel de novo as the

claims implicate a defendant’s Sixth Amendment right to counsel. State v. Gines,

844 N.W.2d 437, 440 (Iowa 2014).

III. Ineffective Assistance of Counsel.

       To prove a claim of ineffective assistance of counsel, Johnson must prove

counsel failed to perform an essential duty and he suffered prejudice as a result.

See id. at 440–41. We presume counsel was competent, and the defendant

must rebut this presumption by a preponderance of the evidence. Id. at 440. To

prove prejudice, Johnson “must establish that but for counsel’s breach of duty,

[he] would not have pled guilty and would have elected instead to stand trial.”

State v. Utter, 803 N.W.2d 647, 654 (Iowa 2011). If Johnson fails to prove either

prong of the ineffective-assistance test, his claim fails. See State v. Williams,

695 N.W.2d 23, 29 (Iowa 2005).
                                          4



       A.   Motion to Suppress.        Johnson claims his trial attorney’s advice

regarding the merits of the motion to suppress was not reasonably competent.

He claims there was a “legitimate question” regarding whether a traffic offense

was committed since only one officer testified to the crack in the windshield. He

also claims counsel incorrectly informed him that even if the motion to suppress

was successful, the only evidence that would be suppressed would be the scale

found inside the vehicle.

       The PCR court concluded Johnson’s attorney correctly advised him that if

the criminal trial court believed the testimony of the officers regarding the crack in

the windshield, the stop would be constitutionally valid. Johnson attended the

depositions of the police officers involved and was aware of the claims the

officers made. Johnson was also aware that the criminal trial court would make

the final factual determination.

       Johnson fled the scene following the traffic stop, which arguably created

reasonable suspicion to stop, or probable cause to arrest, Johnson. Because of

this independent basis to justify the search of Johnson, the PCR court concluded

Johnson’s attorney’s advice—the criminal trial court would not likely grant the

motion to suppress the baggies of methamphetamine found on Johnson’s person

and Johnson’s admissions—was reasonably competent.                 The PCR court

concluded Johnson was made aware of the legal and factual issues presented in

the motion to suppress and Johnson’s attorney’s assessment of the merits of the

motion was reasonably competent.
                                         5



        After our de novo review, we agree. Considering the state of the law at

the time the motion to suppress was filed,1 counsel’s advice, regarding the

likelihood the court would find the stop valid based on the officer’s testimony

regarding the crack in the windshield and would find the search of Johnson’s

person valid based on Johnson’s flight from the scene, was competent. Because

the advice was competent, Johnson cannot prove counsel breached an essential

duty.

        B. Knowing and Voluntary Guilty Plea. Johnson also claims summary

judgment was not proper on the issue of whether his plea was knowing and

voluntary. Johnson does not indicate what information his attorney or the court

failed to convey that made the guilty plea unknowing or involuntary. He simply

claims “there were issues of material fact as to what Johnson was told prior to his

guilty plea such that summary disposition of this issue was not appropriate.”

        The PCR court also noted the lack of specificity in Johnson’s claim, stating

Johnson “asserts no specific factual claims or support as to how his trial counsel

was ineffective in allowing him to plead guilty.” The court went on to address two

“potential arguments”—that the guilty plea was not knowing and voluntary and

the guilty plea was not supported by a factual basis. The PCR court rejected

both of these potential claims. The PCR court found the guilty-plea court fully



1
  The United States Supreme Court had not yet issued its decision in Arizona v. Gant,
556 U.S. 332 (2009), when counsel filed the motion to suppress in this case. In Gant,
the Supreme Court determined the search-incident-to-arrest exception to the warrant
requirement could not be used to search a vehicle unless the person so arrested was
unrestrained and within reaching distance of the passenger compartment at the time of
the search. See State v. Vance, 790 N.W.2d 775, 788–89 (Iowa 2010) (explaining the
Gant ruling).
                                         6



complied with Iowa Rule of Criminal Procedure 2.8(2)(b) and a factual basis

supported the guilty plea.

      On appeal, besides the bare assertion that there were “issues of material

fact” that precluded summary judgment, Johnson does not indicate how his plea

was unknowing or involuntary or what material facts preclude summary

judgment. We will not assume a partisan role and undertake a party’s research

and advocacy. See Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa 1996) (“[W]e

will not speculate on the arguments [a party] might have made and then search

for legal authority and comb the record for facts to support such arguments.”).

We therefore consider this issue waived. See Iowa R. App. P. 6.903(2)(g)(3)

(noting that the failure to argue an issue or cite authority in support of it in the

brief may be deemed a waiver of that issue).

      The PCR court’s rulings in this case are affirmed.

      AFFIRMED.